Citation Nr: 0109505	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-22 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a stomach disorder, 
to include gastroesophageal reflux and a hiatal hernia.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife, and his parents


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to August 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

The veteran's claims on appeal initially included entitlement 
to service connection for bilateral hearing loss.  In a March 
2000 rating decision, however, the RO granted service 
connection for right ear hearing loss but continued the 
denial of service connection for left ear hearing loss.  The 
Board considers this to be a partial grant of the veteran's 
initial appeal regarding service connection for hearing loss, 
and the claim of entitlement to service connection for left 
ear hearing loss remains viable on appeal.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5107(a) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  This duty includes securing private and VA 
medical records to which a reference has been made, as well 
as conducting a thorough and contemporaneous medical 
examination of the veteran.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1993).  If an examination report is incomplete, the 
Board must await its completion, or order a new examination, 
before deciding the veteran's claims.  See Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992). 

During his February 2001 VA Travel Board hearing, the veteran 
reported that he received treatment for all of his claimed 
disabilities from the VA Medical Center (VAMC) in Lexington, 
Kentucky.  He also noted that he had received treatment for 
migraine headaches from Dr. David Hays in Annville, Kentucky.  
Records of such treatment should be obtained and added to the 
claims file.

Additionally, while the veteran has been afforded VA 
examinations in conjunction with his claims, these 
examinations have not addressed the etiology of his stomach 
disorder, neck disorder, and migraine headaches.  A further 
VA examination addressing the etiology of these disorders is 
therefore warranted prior to further Board action on these 
claims.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  After securing a signed release form, 
with the complete address of Dr. Hays, 
from the veteran, the RO should request 
all available records of medical 
treatment of the veteran from Dr. Hays 
and from the Lexington VAMC.  All records 
secured by the RO must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation from the contacted entities 
to that effect should be included in the 
veteran's claims file.

2.  Then, the RO should afford the 
veteran a VA examination to determine the 
etiology, nature, and extent of his 
stomach disorder, neck disorder, and 
migraine headaches.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All necessary tests and 
studies should be performed.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer opinions 
as to whether it is at least as likely as 
not that the veteran's current stomach 
disorder, neck disorder, and migraine 
headaches, if present, are related to his 
period of active service.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to service connection for 
left ear hearing loss, a stomach 
disorder, a neck disorder, and migraine 
headaches.  If the determination of any 
of these claims remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


